 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   MICHAEL LADUE and AMANDA LADUE,                    NO. 2:20-CV-01472:TLF

 8                         Plaintiffs,                   DEFENDANTS’ ANSWER AND
                                                         AFFIRMATIVE DEFENSES
 9          v.

10   KETTLE FALLS INTERNATIONAL
     RAILWAY, LLC. and OMNITRAX, INC.
11
                           Defendants.
12

13          For their answer to Plaintiffs Michael Ladue and Amanda Ladue’s (collectively,

14   “Plaintiffs”) Complaint for Damages, Defendants Kettle Falls International Railway, LLC and

15   Omnitrax, Inc. (collectively, “Defendants”) admit, deny, and allege as follows:

16                                              PARTIES

17          1.      Defendants are without sufficient information to form a belief as to the truth of

18   the allegations contained in this paragraph, and therefore deny the same.

19          2.      Defendants are without sufficient information to form a belief as to the truth of

20   the allegations contained in this paragraph, and therefore deny the same.

21          3.      Defendants admit that Kettle Falls International Railway, LLC is and was a duly

22   organized Colorado company with its principle place of business in Denver, Colorado,

23   authorized to do business in the State of Washington. Defendants further admit that Kettle

     DEFENDANTS' ANSWER AND AFFIRMATIVE                         LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 1 of 9                                            520 Pike Street, Suite 915,
                                                                           Seattle, WA 98101
                                                                Phone (206) 676-3934 / Fax (877) 369-4901
 1   Falls International Railway, LLC is a common carrier by railroad and engages in commerce

 2   between Washington and Canada.          Defendants deny the remaining allegations in this

 3   paragraph.

 4          4.      Defendants admit that OmniTRAX, Inc. is and was a duly organized Colorado

 5   company with its principle place of business in Denver, Colorado. Defendants further admit

 6   that OmniTRAX, Inc. manages Kettle Falls International Railway, LLC. Defendants deny all

 7   other allegations in this paragraph.

 8          5.      Denied.

 9          6.      Denied.

10                                      JURISDICTION AND VENUE

11          7.      Defendants admit and deny this paragraph as admitted and denied above.

12          8.      Denied.     Plaintiffs are not employees of a common carrier.         The services

13   agreement between Kettle Falls International Railway, LLC and All American Track, Inc.,

14   Plaintiff Michael LaDue’s employer at all material times, expressly stated that no employee of

15   All American Track, Inc. shall be an employee of Kettle Falls International Railway, LLC or

16   OmniTRAX, Inc.       See, Services Agreement attached hereto as Exhibit A.           The Federal

17   Employers Liability Act, 45 U.S.C. §§ 51 et seq. does not apply, therefore this Court lacks

18   jurisdiction over these matters.

19          9.      Denied.

20          10.     Denied.

21                                      GENERAL ALLEGATIONS

22          11.     Defendants admit and deny this paragraph as admitted and denied above.

23          12.     Admitted.


     DEFENDANTS' ANSWER AND AFFIRMATIVE                       LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 2 of 9                                          520 Pike Street, Suite 915,
                                                                         Seattle, WA 98101
                                                              Phone (206) 676-3934 / Fax (877) 369-4901
 1          13.     Admitted.

 2          14.     Defendants are without sufficient information to form a belief as to the truth of

 3   the allegations contained in this paragraph, and therefore deny the same.

 4          15.     Defendants are without sufficient information to form a belief as to the truth of

 5   the allegations contained in this paragraph, and therefore deny the same.

 6          16.     Defendants admit that Brady Peters conducted a job safety briefing on

 7   November 9, 2018 that was attended by Plaintiff. Defendants deny the remaining allegations

 8   in this paragraph.

 9          17.     Defendants deny that Brady Peters instructed Plaintiff to return the tamper to

10   the yard. Defendants are without sufficient information to form a belief as to the truth of the

11   remaining allegations contained in this paragraph, and therefore deny the same.

12          18.     Defendants admit that Plaintiff Michael LaDue traveled South on the San Poil

13   Line on the tamper machine towards the Kettle Falls International Railway, LLC yard.

14   Defendants are without sufficient information to form a belief as to the truth of the remaining

15   allegations contained in this paragraph, and therefore deny the same.

16          19.     Defendants are without sufficient information to form a belief as to the truth of

17   the allegations contained in this paragraph, and therefore deny the same.

18          20.     Defendants are without sufficient information to form a belief as to the truth of

19   the allegations contained in this paragraph, and therefore deny the same.

20          21.     Defendants are without sufficient information to form a belief as to the truth of

21   the allegations contained in this paragraph, and therefore deny the same.

22          22.     Defendants are without sufficient information to form a belief as to the truth of

23   the allegations contained in this paragraph, and therefore deny the same.


     DEFENDANTS' ANSWER AND AFFIRMATIVE                         LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 3 of 9                                            520 Pike Street, Suite 915,
                                                                           Seattle, WA 98101
                                                                Phone (206) 676-3934 / Fax (877) 369-4901
 1          23.     Defendants are without sufficient information to form a belief as to the truth of

 2   the allegations contained in this paragraph, and therefore deny the same.

 3                                    FIRST CAUSE OF ACTION

 4                (Federal Employers Liability Act – Negligence as to All Defendants)

 5          24.     Defendants admit and deny this paragraph as admitted and denied above.

 6          25.     This paragraph contains a statement of authority, rather than an averment of

 7   fact, and no response is required of Defendants. To the extent a response is required, denied.

 8   Defendants further deny that the Federal Employers Liability Act, 45 U.S.C. §§ 51 et seq. is

 9   applicable to these matters because Plaintiff Michael LaDue was not an employee of

10   Defendants nor any common carrier.

11          26.     Admitted.

12          27.     Denied.

13          28.     Denied.

14          29.     Denied.

15          30.     Denied.

16          31.     Denied.

17          32.     Denied.

18                                  SECOND CAUSE OF ACTION

19                      (Federal Employers Liability Act – Strict Liability under

20                Federal Safety Regulation 49 C.F.R. § 214.319 as to All Defendants)

21          33.     Defendants admit and deny this paragraph as admitted and denied above.

22          34.     This paragraph contains a statement of authority, rather than an averment of

23   fact, and no response is required of Defendants. To the extent a response is required, denied.


     DEFENDANTS' ANSWER AND AFFIRMATIVE                         LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 4 of 9                                            520 Pike Street, Suite 915,
                                                                           Seattle, WA 98101
                                                                Phone (206) 676-3934 / Fax (877) 369-4901
 1   Defendants further deny that the Federal Employers Liability Act, 45 U.S.C. §§ 51 et seq, or 49

 2   49 C.F.R. § 214.319 are applicable to these matters because Plaintiff Michael LaDue was not

 3   an employee of Defendants nor any common carrier.

 4          35.    Denied.

 5          36.    Denied.

 6          37.    Denied.

 7                                   THIRD CAUSE OF ACTION

 8                      (Federal Employers Liability Act – Strict Liability under

 9                Federal Safety Regulation 49 C.F.R. § 214.321 as to All Defendants)

10          38.     Defendants admit and deny this paragraph as admitted and denied above.

11          39.    This paragraph contains a statement of authority, rather than an averment of

12   fact, and no response is required of Defendants. To the extent a response is required, denied.

13   Defendants further deny that the Federal Employers Liability Act, 45 U.S.C. §§ 51 et seq, or 49

14   49 C.F.R. § 214.321 are applicable is applicable to these matters because Plaintiff Michael

15   LaDue was not an employee of Defendants nor any common carrier.

16          40.    Denied.

17          41.    Denied.

18          42.    Denied.

19                                  FOURTH CAUSE OF ACTION

20                      (Federal Employers Liability Act – Strict Liability under

21                 Federal Safety Regulation 49 C.F.R. § 214.7 as to All Defendants)

22          43.     Defendants admit and deny this paragraph as admitted and denied above.

23

     DEFENDANTS' ANSWER AND AFFIRMATIVE                        LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 5 of 9                                           520 Pike Street, Suite 915,
                                                                          Seattle, WA 98101
                                                               Phone (206) 676-3934 / Fax (877) 369-4901
 1          44.    This paragraph contains a statement of authority, rather than an averment of

 2   fact, and no response is required of Defendants. To the extent a response is required, denied.

 3   Defendants further deny that the Federal Employers Liability Act, 45 U.S.C. §§ 51 et seq, or 49

 4   49 C.F.R. § 214.7 are applicable is applicable to these matters because Plaintiff Michael LaDue

 5   was not an employee of Defendants nor any common carrier.

 6          45.    Denied.

 7          46.    Denied.

 8          47.    Denied.

 9                                   FIFTH CAUSE OF ACTION

10                      (Federal Employers Liability Act – Strict Liability under

11                Federal Safety Regulation 49 C.F.R. § 214.353 as to All Defendants)

12          48.    Defendants admit and deny this paragraph as admitted and denied above.

13          49.    This paragraph contains a statement of authority, rather than an averment of

14   fact, and no response is required of Defendants. To the extent a response is required, denied.

15   Defendants further deny that the Federal Employers Liability Act, 45 U.S.C. §§ 51 et seq, or 49

16   49 C.F.R. § 214.353 are applicable is applicable to these matters because Plaintiff Michael

17   LaDue was not an employee of Defendants nor any common carrier.

18          50.    Denied.

19          51.    Denied.

20          52.    Denied.

21                                   SIXTH CAUSE OF ACTION

22                       (Negligence under Common Law as to all Defendants)

23          53.    Defendants admit and deny this paragraph as admitted and denied above.


     DEFENDANTS' ANSWER AND AFFIRMATIVE                        LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 6 of 9                                           520 Pike Street, Suite 915,
                                                                          Seattle, WA 98101
                                                               Phone (206) 676-3934 / Fax (877) 369-4901
 1          54.     This paragraph contains a statement of law, rather than an averment of fact, and

 2   no response is required of Defendants. To the extent a response is required, denied.

 3          55.     Denied.

 4          56.     Denied.

 5          57.     Denied.

 6                                   SEVENTH CAUSE OF ACTION

 7                   (Loss of Consortium under Common Law as to all Defendants)

 8          58.     Defendants admit and deny this paragraph as admitted and denied above.

 9          59.     Defendants are without sufficient information to form a belief as to the truth of

10   the allegations contained in this paragraph, and therefore deny the same.

11          60.     Denied.

12          61.     Denied.

13                                    JURY TRIAL DEMANDED

14          62.     This paragraph contained a jury demand and no response is required of

15   Defendants. To the extent a response is required, denied.

16          Except as expressed admitted above, each and every allegation in Plaintiffs’ Complaint

17   for Damages is denied.

18                                    AFFIRMATIVE DEFENSES

19          By way of affirmative defenses and without admitting those matters previously denied,

20   Defendants allege as follows:

21          1.      Plaintiff is not an employee of a common carrier and is not entitled to the

22   protections of the Federal Employers Liability Act.

23

     DEFENDANTS' ANSWER AND AFFIRMATIVE                          LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 7 of 9                                             520 Pike Street, Suite 915,
                                                                            Seattle, WA 98101
                                                                 Phone (206) 676-3934 / Fax (877) 369-4901
 1          2.      Plaintiff has already been compensated, or will be compensated, for his injuries

 2   and damages via his workers compensation claim against his employer All American Track.

 3          3.      Any injury and/or damage as alleged in Plaintiffs’ Complaint was the direct and

 4   proximate result of the fault of the Plaintiff Michael LaDue and/or some party other than

 5   Defendants.

 6          4.      Plaintiff failed to mitigate his damages.

 7          5.      Discovery may establish that some or all of Plaintiffs’ claimed injuries and

 8   damages either pre-dated or post-dated the incident and are not related thereto.

 9          6.      Defendants are entitled to an offset for any amounts paid to or on behalf of

10   Plaintiffs by or on behalf of Defendants.

11          Defendants specifically reserve the right to amend this Answer by way of adding

12   affirmative defenses, counterclaims, cross-claims, or by instituting third-party actions, as

13   additional facts are obtained through further information and discovery.

14          WHEREFORE having fully answered Plaintiffs’ Complaint, Defendants pray that the

15   Plaintiffs take nothing thereby and that the same be dismissed with prejudice and with costs to

16   the Defendants.

17          DATED this 14th day of December, 2020.

18                                         LAW OFFICES OF JASON A. WINNELL

19
                                           By:_________________________________
20                                            Ryan T. Probstfeld, WSBA #43580
                                              Law Office of Jason A. Winnell
21                                            520 Pike Street, Suite 915
                                              Seattle, WA 98101
22                                            T: 206-676-3934
                                              F: 877-369-4901
23                                            E: ryan.probstfeld@thehartford.com


     DEFENDANTS' ANSWER AND AFFIRMATIVE                         LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 8 of 9                                            520 Pike Street, Suite 915,
                                                                           Seattle, WA 98101
                                                                Phone (206) 676-3934 / Fax (877) 369-4901
 1                                            Attorney for Defendants

 2                                  CERTIFICATE OF SERVICE

 3          I, the undersigned, certify under penalty of perjury under the laws of the State of

 4   Washington that on this date, I served the parties in this matter with a true and correct copy

 5   of the document on which this certification appears, by     Pacer,      email, at the following

 6   address(es):

 7          Carole M. Bosch, Esq.,
            Hildebrand Mcleod & Nelson, LLP,
 8          350 Frank H. Ogawa Plaza, 4th Floor,
            Oakland, CA 94612
 9          Counsel for Plaintiffs Ladue
            Email:
10          bosch@hmnlaw.com
            petru@hmnlaw.com
11          levy@hmnlaw.com

12          DATED: December 14, 2020.

13
                                                         _______________________________
14                                                   Arely Reyes Perez


15

16

17

18

19

20

21

22

23

     DEFENDANTS' ANSWER AND AFFIRMATIVE                        LAW OFFICES OF JASON A. WINNELL
     DEFENSES - Page 9 of 9                                           520 Pike Street, Suite 915,
                                                                          Seattle, WA 98101
                                                               Phone (206) 676-3934 / Fax (877) 369-4901
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59




                                                                         Hubert Gassner

                                                             Manager

                                                             7/19/2018
DocuSign Envelope ID: 08C1D20B-EC33-4DB2-B180-BE23085FDA59
